NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.  THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF
THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN SECURED BY SUCH SECURITIES.


CONVERTIBLE PROMISSORY NOTE
------------------------------


$360,000                                                                                                                     March
12, 2010


FOR VALUE RECEIVED, the undersigned, AURA SYSTEMS, INC. ("Maker"), a Delaware
Corporation whose address is 2330 Utah Avenue, El Segundo California 90245
promises to pay on or before One Hundred Twenty (120) calendar days following
the Effective Date of this Secured Convertible Promissory Note (the "Maturity
Date"), to the order of Melvin Gagerman, ­­­­­­­­­­an individual whose address
is 4930 Andasol Avenue, Encino, CA 91316 (the "Holder"), the principal amount of
Three Hundred Sixty Thousand and No/100 ($360,000) (the "Principal Amount"),
together with interest on the principal balance outstanding from time to time,
as herein provided, and all other sums due under this Convertible Promissory
Note, as herein provided.


The unpaid principal amount of this Promissory Note (the “Note’) shall bear
simple interest from the date that funds equaling the Principal Amount are
delivered to Maker (the “Effective Date”) at a rate of TEN PERCENT PER ANNUM
(10%) (the “Interest Rate”). Interest shall be computed on the basis of actual
number of days/360-day year.


All payments of principal, interest or any other sums due pursuant under this
Note shall be made in lawful currency of the United States of America and
delivered directly to the applicable party at that party’s address as set forth
below. Any payment made under this Note shall be credited in the following
order: (1) first, to any interest at the Interest Rate then accrued but unpaid,
(2) second to any remaining amount to principal, and (3) third to any unpaid
collection costs.


The entire unpaid principal of this Note, together with all accrued and unpaid
interest, shall become and be immediately due and payable upon the Maturity
Date, without any other notice or demand of any kind or any presentment or
protest.


No prepayment penalty. There shall be no prepayment penalties and Maker may
repay the



Convertible Promissory Note
 
 

--------------------------------------------------------------------------------

 

outstanding principal balance of this Note, in whole or in part, at any time
prior to the Maturity Date without penalty. In the event of such prepayment, the
amount prepaid by Maker shall be applied to the latest payment or payments
falling due under this Note.


Conversion. At any time while this Note is outstanding, this Note shall be
convertible, in whole or in part, into shares of Common Stock at the option of
the Holder, at any time and from time to time.  The Holder shall effect
conversions by delivering to the Maker a Notice of Conversion, the form of which
is attached hereto (a “Notice of Conversion”), specifying therein the principal
amount of this Note to be converted and the date on which such conversion shall
be effected (such date, the “Conversion Date”).  If no Conversion Date is
specified in a Notice of Conversion, the Conversion Date shall be the date that
such Notice of Conversion is deemed delivered hereunder.  To effect conversions
hereunder, the Holder shall not be required to physically surrender this Note to
the Maker unless the entire principal amount of this Note, plus all accrued and
unpaid interest thereon, has been so converted. Conversions hereunder shall have
the effect of lowering the outstanding principal amount of this Note in an
amount equal to the applicable conversion.  The Holder and the Maker shall
maintain records showing the principal amount(s) converted and the date of such
conversion(s). The Holder, and any assignee by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of this paragraph,
following conversion of a portion of this Note, the unpaid and unconverted
principal amount of this Note may be less than the amount stated on the face
hereof.
 
 
Conversion Price.  The conversion price for any and all conversions made by
Holder pursuant to the foregoing paragraph shall be equal to $0.75 per share.


Default. Failure by Maker to make any payment in accordance with the terms of
this Note shall constitute an event of default (an "Event of Default"). In the
Event of Default, the entire unpaid principal of this Note, together with all
accrued and unpaid interest, shall become and be immediately due and payable.


Loss, Theft, Destruction or Mutilation.  Upon receipt of evidence satisfactory
to the Maker of the loss, theft, destruction or mutilation of this Note and, in
the case of such loss, theft or destruction, upon delivery to the Maker of an
indemnity undertaking reasonably satisfactory to the Maker, or, in the case of
any such mutilation, upon surrender of this Note to the Maker, the Maker will
issue a new note, of like tenor and principal amount, in lieu of or in exchange
for such lost, stolen, destroyed or mutilated Note.  Upon the issuance of any
substitute Note, the Maker may require the payment to it of a sum sufficient to
cover any tax or other governmental charge that may be imposed in relation
thereto and any other reasonable expenses in connection therewith.

















Convertible Promissory Note
 
 

--------------------------------------------------------------------------------

 







Notices and Demands.  All notices, demands and other communications provided for
in this Note or made under this Note shall be in writing and shall be deemed to
have been duly given if delivered by hand (whether by overnight courier or
otherwise) or sent by registered or certified mail, return receipt requested,
postage prepaid, to the person to whom it is directed:


          (a)  If to Holder, to it at the following address:


4930 Andasol Avenue
Encino, CA 91316


          (b)  If to the Maker, to it at the following address:


Aura Systems, Inc.
2330 Utah Avenue
El Segundo, CA 90245


No Oral Modifications.  Neither this Note nor any term of this Note may be
changed, waived, discharged or terminated orally, but may only be amended or
modified by an instrument in writing signed by the Holder and the Maker.


Binding Effect.  This Note shall be binding upon and inure to the benefit of the
Maker, the Holder of this Note, and their respective heirs, successors and
assigns.
 
 
Governing Law, Jurisdiction; Jury Trial Waiver.  This Note shall be governed by,
and construed and interpreted in accordance with, the law of the State of
California. The Maker hereby irrevocably submits to the exclusive jurisdiction
of the Los Angeles Superior Court, Central District, for the purposes of any
suit, action or other proceeding arising out of this Note.  The Maker hereby
further agrees that service of any process, summons, notice or document by U.S.
registered mail to its address set forth above shall be effective service of
process for any action, suit or proceeding in California with respect to any
matters to which it has submitted to jurisdiction as set forth above in the
immediately preceding sentence.  Each of the parties hereto irrevocably and
unconditionally waives, to the extent permitted by applicable law, any objection
to the laying of venue of any action, suit or proceeding arising out of this
Note in the Los Angeles Superior Court, Central District, and hereby further
irrevocably and unconditionally waives, to the extent permitted by applicable
law, and agrees not to plead or claim in any such court that any such action,
suit or proceeding brought in any such court has been brought in an inconvenient
forum.


Assignability.  The Holder may sell, assign, transfer or otherwise hypothecate
("Transfer") this Note to any other Person.  If any interest in this Note is
Transferred in compliance with this Section, this Note shall be cancelled and
each of the Maker and Holder shall execute and deliver a new note (in
substantially the form of this Note) to each Person to whom an interest in this
Note has been Transferred in an aggregate principal amount equal to such
Person's interest in this Note.



Convertible Promissory Note
 
 

--------------------------------------------------------------------------------

 



Severability/Additional Documents. In the event that any provision, sentence,
paragraph or part of this Note is deemed ambiguous or unenforceable by a court
of law, the terms of the remaining parts of this Note shall be construed by the
court so as to ensure that the Note survives and remains enforceable.


Costs.  The Maker will pay all reasonable costs and expenses of collection,
including attorneys' fees and disbursements, appraiser's fees and court costs,
incurred or paid by the Holder in enforcing this Note, to the extent permitted
by law, including all costs and reasonable attorneys' fees incurred in any
appeal, bankruptcy proceeding, or other proceeding.




IN WITNESS WHEREOF, the Maker has caused this Note to be executed this 12th day
of March 2010.




AURA SYSTEMS, INC. (“MAKER”)
 
 
By:




________________________________
Arthur Schwartz
Member of the Board of Directors








Agreed and Accepted:


Melvin Gagerman (HOLDER”)




 
 
By: ___________________________


       Name: Melvin Gagerman
       Title: Chief Executive Officer



















Convertible Promissory Note
 
 

--------------------------------------------------------------------------------

 





EXHIBIT A
NOTICE OF CONVERSION




The undersigned hereby elects to convert principal under the Convertible
Promissory Note of AURA SYSTEMS, INC., a Delaware corporation (the “Maker”),
into shares of common stock (the “Common Stock”), of the Maker according to the
conditions hereof, as of the date written below.  If shares of Common Stock are
to be issued in the name of a person other than the undersigned, the undersigned
will pay all transfer taxes payable with respect thereto and is delivering
herewith such certificates and opinions as reasonably requested by the Maker in
accordance therewith.  No fee will be charged to the holder for any conversion,
except for such transfer taxes, if any.


By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Maker that its ownership of the Common Stock does not equal or
exceed the amounts specified in Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder regarding beneficial ownership.


The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock pursuant to any prospectus.


Conversion calculations:
Date to Effect Conversion:


Principal Amount of Note to be Converted:


Interest Accrued on Account
of Conversion at
Issue:                                                                                     


Number of shares of Common Stock to be issued:




Signature:                                                                                     


Name:


Address for Delivery of Common Stock
Certificates:                                                                                     






Or


DWAC Instructions:


Broker No:                                           
Account No:                                           





Convertible Promissory Note
 
 

--------------------------------------------------------------------------------

 
